DETAILED ACTION


Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.  Applicant asserts that Kwon does not disclose the terms “artificial intelligence” or “AI;” however, Kwon discloses using artificial intelligence in the form of deep learning, such as a deep neural network (para. 22).  Applicant also asserts that Kwon teaches that its recommendation formula may need an input of use histories to output a course and option having high accuracy, but does not teach using a weight given to the changed or selected washing option corresponding to historical information.  However, Kwon teaches that its model is based on recently acquired usage history (paras. 430-433) and that washing options are recommended based on a recent usage history of a specific user (para. 413).  As discussed further below, one of ordinary skill in the art would have recognized as obvious to using a weight given to an option for a predetermined period from a most recent acquired historical information.
Applicant also asserts that Kwon does not teach resetting the default washing option based on the result of an AI model and instead describes resetting a washing course by a user manually.  However, claim 1 does not preclude manually resetting the washing course using the result of an AI model.  In fact, this is essentially the subject matter recited in claim 2.

Response to Amendments
Amendments to the claims overcome the rejection of claims 1-9 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 2, and 5-7 under 35 USC 102(a)(1) and claims 3, 4, 8, and 9 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  “whether the default washing options corresponding to the washing course has been selected” should be “whether the default washing options corresponding to the washing course have been selected”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “whether the default washing options corresponding to the washing course has been selected” should be “whether the default washing options corresponding to the washing course have been selected”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “from artificial intelligence (AI) model” should be “from an artificial intelligence (AI) model”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 20 and 22 recite correcting a difference in specification between washing courses.  While the disclosure as-filed describes correcting a difference in specification between washing machines, it does not describe correcting a difference between washing courses.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 19 refer to “fitted” washing options.  The term “fitted” is not described in the specification, and it is unclear what is meant by the term based on its plain meaning.
Claim 1 refers to “the changed or selected washing option corresponding to the washing course” and “the changed or selected washing option corresponding to each historical information.”  The claim previously sets forth that the selection is of the default washing options.  Since the selection is for plural options, it is unclear that a single washing option would be selected.
Claim 1 states that the AI model uses a weight given to options corresponding to “each historical information and a plurality of historical information.”  The distinction between “each” and “a plurality” cannot be understood since the plurality of historical information includes each historical information.  It is assumed that the weight is given to each historical information among a plurality of historical information.
Claim 1 states that the default washing option is reset to the fitted default washing option.  However, the default washing options were previously set forth as plural options, and it is unclear if a single default washing option is reset or all of the default washing options are reset.
Claim 2 states that the default washing option is reset to the fitted default washing option.  However, the default washing options were previously set forth as plural options, and it is unclear if a single default washing option is reset or all of the default washing options are reset.
Claim 4 refers to a selected washing option.  However, the selection is previously claimed to be for plural options.  It is unclear that a single washing option would be selected.
Claim 19 refers to “the changed or selected washing option corresponding to the washing course” and “the changed or selected washing option corresponding to each historical information.”  The claim previously sets forth that the selection is of the default washing options.  Since the selection is for plural options, it is unclear that a single washing option would be selected.
Claim 19 states that the AI model uses a weight given to options corresponding to “each historical information and a plurality of historical information.”  The distinction between “each” and “a plurality” cannot be understood since the plurality of historical information includes each historical information.  It is assumed that the weight is given to each historical information among a plurality of historical information.
Claim 19 states that the default washing option is reset to the fitted default washing option.  However, the default washing options were previously set forth as plural options, and it is unclear if a single default washing option is reset or all of the default washing options are reset.
Claim 20 states that the server is configured to “correct a difference in specification between” washing courses.  It cannot be understood, from the claim language or disclosure, what is meant by correcting a “difference in specification.”  This terminology is not well-known in the art, and one of ordinary skill in the art would not have been informed of the scope of the claim.
Claim 21 is not written in a complete sentence, and its scope is unclear because it cannot be determined whether subject matter has been omitted.
Claim 22 states that the server is configured to “correct a difference in specification between” washing courses.  It cannot be understood, from the claim language or disclosure, what is meant by correcting a “difference in specification.”  This terminology is not well-known in the art, and one of ordinary skill in the art would not have been informed of the scope of the claim.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180305851 by Kwon et al.
As to claim 1, Kwon teaches a washing machine for setting washing options using a training method based on artificial intelligence (para. 22), the washing machine comprising an input interface (fig. 3); and a processor configured to store washing courses and default washing options that comprise at least one of temperature, number of rinse cycles, spin strength, dry spin strength, or number of dehydration cycles (paras. 117-126), determine whether a washing option in a washing course has changed or whether default options are selected (fig. 26, para. 544, user selects a washing course and a washing option in step S5-1); acquire historical information including changed or selected options corresponding to the washing course (para. 548, step S9, storing a use history of the washing course and washing option selected by the user in the controller and learning using a prediction formula); and resetting the default options based on the result of the AI model (paras. 210, 556-557; the default recommended options are based on the result of the prediction formula using learning technology).
Kwon teaches acquiring a result from an AI model based on historical information as an input value (paras. 210, 548), but does not teach using a weight given to the options corresponding to historical information acquired for a predetermined period from a most recent acquired historical information as an input value with a higher weight given to the historical information based on how recently the information was acquired.  However, one of ordinary skill in the art would have recognized as obvious to configured the process of Kwon to use a weight given to the options as claimed.
Kwon teaches that its model is based on recently acquired usage history (paras. 430-433) and that washing options are recommended based on a recent usage history of a specific user (para. 413).  Kwon does not explicitly teach that the most recently used washing options are assigned a higher weight in the model, but one of ordinary skill in the art would have recognized as obvious to assign a higher weight to the most recently used washing options.  Kwon teaches using a limited number of historical uses (paras. 45, 54) and also considers the frequency of use (para. 29).  Kwon also teaching consideration of recent and current weather and atmospheric conditions (paras. 415-416, 549, 567-568).  It follows that one of ordinary skill in the art would have understood to assign a higher weight to more recently used washing options that would be within a recent time period contemplated by Kwon in order to account for current usage patterns and conditions.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Kwon teaches causing an output interface (fig. 3) to output a resetting notification related to whether the resetting is allowed and resetting the default options when a user allows the resetting of the options (fig. 26, steps S6 and S7, paras. 572-576).
As to claim 3, as discussed above, one of ordinary skill in the art would have recognized as obvious for the AI model to assign weights to washing options in historical information and acquire options based on the AI model result.  While Kwon does not explicitly teach outputting the result corresponding to a maximum sum of the weights, one of ordinary skill in the art would have recognized as obvious that basing the computation of a maximum sum achieves the result of frequency and pattern consideration taught by Kwon (para. 414).
As to claim 4, Kwon teaches using historical information including options based on recent history (413) and frequency and use patterns (para. 414).  While Kwon does not explicitly teach that the historical information is classified in chronological order, one of ordinary skill in the art would have recognized as obvious that the historical information would have been classified in chronological order so that recent use could be identified.
As to claim 19, Kwon teaches a system including a washing machine for setting washing options using a training method based on artificial intelligence (para. 22), the washing machine comprising a first washing machine (para. 254, a plurality of washing machine may be part of the system) comprising a wireless interface (para. 317); an input interface (fig. 3); and a first processor configured to store washing courses and default washing options that comprise at least one of temperature, number of rinse cycles, spin strength, dry spin strength, or number of dehydration cycles (paras. 117-126), determine whether a washing option in a washing course has changed or whether default options are selected (fig. 26, para. 544, user selects a washing course and a washing option in step S5-1); acquire historical information including changed or selected options corresponding to the washing course (para. 548, step S9, storing a use history of the washing course and washing option selected by the user in the controller and learning using a prediction formula); and resetting the default options based on the result of the AI model (paras. 210, 556-557; the default recommended options are based on the result of the prediction formula using learning technology); and a server (para. 405) configured to receive recommended default washing options and the washing course corresponding to the options from the first processor of the first washing machine and store the recommended options and washing course (paras. 369-372); and a second washing machine having a second processor configured to acquire the recommended default options and washing course from the server, determine a second washing course corresponding to the received washing course, and reset the second default options of the second washing course to the recommended default options (para. 391, a second washing machine may access the server to acquire the recommended default options and reset its default options to be performed on the second washing machine).
Kwon teaches acquiring a result from an AI model based on historical information as an input value (paras. 210, 548), but does not teach using a weight given to the options corresponding to historical information acquired for a predetermined period from a most recent acquired historical information as an input value with a higher weight given to the historical information based on how recently the information was acquired.  However, one of ordinary skill in the art would have recognized as obvious to configured the process of Kwon to use a weight given to the options as claimed.
Kwon teaches that its model is based on recently acquired usage history (paras. 430-433) and that washing options are recommended based on a recent usage history of a specific user (para. 413).  Kwon does not explicitly teach that the most recently used washing options are assigned a higher weight in the model, but one of ordinary skill in the art would have recognized as obvious to assign a higher weight to the most recently used washing options.  Kwon teaches using a limited number of historical uses (paras. 45, 54) and also considers the frequency of use (para. 29).  Kwon also teaching consideration of recent and current weather and atmospheric conditions (paras. 415-416, 549, 567-568).  It follows that one of ordinary skill in the art would have understood to assign a higher weight to more recently used washing options that would be within a recent time period contemplated by Kwon in order to account for current usage patterns and conditions.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 20, one of ordinary skill in the art would have recognized as obvious to configure the server of Kwon to correct a difference between the washing courses of the first and second washing machines such that the course of the second washing machine corresponds to the washing course of the first washing machine (para. 391, a second washing machine may access the server to acquire the recommended default options and reset its default options to be performed on the second washing machine).
As to claim 21, one of ordinary skill in the art would have recognized as obvious to configure the server to store a mapping table to match information between washing courses of the first and second washing machines in order for the second washing machine to acquire the recommended washing course and options from the server.
As to claim 22, one of ordinary skill in the art would have recognized as obvious to configure the processor of the second washing machine to correct a difference between the washing courses of the first and second washing machines such that the course of the second washing machine corresponds to the washing course of the first washing machine (para. 391, a second washing machine may access the server to acquire the recommended default options and reset its default options on the processor of the second washing machine).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711